Title: James Madison to Hugh Mercer, 12 November 1828
From: Madison, James
To: Mercer, Hugh


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 12
                            
                        
                        
                        Your letter of the 2d. inst, was duly recd. and I beg you to be assured of my sensibility to the kindness
                            which it breathes.
                        The almost entire failure of my Crop of Wheat on which I relied for certain objects, with that of expected
                            payments, will require a resort to some extra resource, & I am much obliged for that held out by your Board. I
                            shall probably need an aid which will not exceed a $1000 and shall shortly make the proper application thro’ Mr. Allen With
                            great esteem and Cordial salutations
                        
                            
                                
                            
                        
                    